  Case 20-01974      Doc 33    Filed 08/13/20 Entered 08/13/20 13:21:06             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     20-01974
                                            )
TIFFANY M. PERKINS,                         )               Chapter: 13
                                            )
                                                            Honorable Donald R. Cassling
                                            )
                                            )
               Debtor(s)                    )

         ORDER ALLOWING DEBTOR TO INCUR DEBT AND SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises, and due notice having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) The Debtor is granted leave to have this motion heard on shortened notice.

  2) The Debtor is granted leave to obtain financing for a vehicle in the amount of up to $19,225.00,
with financing of up to 19.95% interest and with monthly payments of up to $460.00 for a 2017 GMC
Terrain or similar vehicle.




                                                         Enter:


                                                                  Honorable Donald R. Cassling
Dated: August 13, 2020                                            United States Bankruptcy Judge

 Prepared by:
 Jeffrey A. Soufal, ARDC# 6227155
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
